DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the collapsible wall structure having at least one solid wall…each at least one solid wall”, this is unclear. Does this mean there is more than one solid wall since it recites “each”? Does the applicant mean more than one solid wall, and each of the solid walls? Or at least one solid and the solid one wall being hingedly attached? For the purposes of compact prosecution examiner will treat it as the latter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salis FR 2693432 A1, herein after referred to as Salis.
Regarding claim 1 Salis discloses a collapsible bin assembly comprising (Figs. 1-3): 
an upper support (1 cover, Figs. 1-3) the upper support having a plurality of upper walls forming an upper interior periphery; 
a lower support (5 basin), the lower support having a plurality of lower walls forming a lower interior periphery, the lower interior periphery having the same shape as the upper interior periphery (Figs. 1-3); and 
a collapsible wall structure (2 belt, Figs. 1-3), the collapsible wall structure having a deployed position (Fig. 3) and a folded position (Fig. 3), the collapsible wall structure in the deployed position having an exterior peripheral shape that is substantially identical of the lower interior periphery and the upper interior periphery such that the upper support is configured to have the upper walls thereof surround an upper portion of the collapsible wall structure when the collapsible wall structure is in the deployed position and such that the lower support is configured to have the lower walls thereof surround a lower portion of the collapsible wall structure when the collapsible wall structure is in the deployed position (Fig. 3); 
the collapsible wall structure having at least one solid wall (the wall without a fold shown, long sides) and at least two collapsible walls (walls on short side with fold), the at least one solid wall being hingedly connected to two of the at least two collapsible walls at a living hinge (Fig. 1); each of the collapsible walls having a middle hinge allowing the collapsible walls to fold upon themselves (Fig. 1); 
each of the collapsible walls having a support panel (3 reinforced panels, Fig.1) connected to an interior face of the collapsible wall on a first side of the middle hinge (page 3, lines 86) such that the support panel abuts the interior face of the collapsible wall on a second side of the middle hinge when the collapsible wall and the collapsible wall structure are in the deployed position (page 1, lines 24-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735